Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 12/21/2021. Claims 1-20 are presently pending and are presented for examination. 

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 12/21/2021, with respect to the claim interpretation of claims 1, 9, and 10 under 35 U.S.C. 112(f) have been fully considered and are persuasive. The amendments to the claims have overcome the claim interpretation. The interpretation of claims 1, 9, and 10 under 35 U.S.C. 112(f) has been withdrawn. 
Applicant’s arguments, see pages 9-10, filed 12/21/2021, with respect to the rejection of claim 10 under 35 U.S.C. 112(a) have been fully considered and are persuasive. The amendments to claim 10 have overcome the rejection. The rejection of claim 10 under 35 U.S.C. 112(a) has been withdrawn. 
Applicant’s arguments, see pages 11 filed 12/21/2021, with respect to the rejection of claims 4, 7, 12-13, and 17-18 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The amendments to claims 4, 7, 12-13, and 17-18 have overcome the rejection. The rejection of claims 4, 7, 12-13, and 17-18 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see pages 11-12, filed 12/21/2021, with respect to the rejection(s) of claim(s) 1, 5, and 9-10 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. The amendments to claims 1, 5, and 9-10 have overcome the rejection under 35 U.S.C. 102(a). Therefore, the rejection has been withdrawn. It should be noted that Aslandogan expressly teaches elements of predicting a travel route for both the first and second vehicles as discussed below, but does not teach the elements of a predetermined distance, or that the display device shows a construction site, and so Aslandogan fails to legally anticipate claim 1 as now claimed.  However, upon further consideration, a 
Applicant's arguments, see pages 12-15, filed 12/21/2021, regarding the rejection of claims 2-4, 6-8, 11-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant argues that Kunzig does not disclose the predicting of a travel rout of a first manned driving vehicle and drawing the predicted travel route on the display image. As discussed below, Kunzig does teach these elements, but additionally, Aslandogan teaches the predicting of a travel route for the first vehicle and the displaying of such a route on the display image. Kunzig only needs to teach the element of a predetermined distance for the manned vehicles. Aslandogan in combination with Kunzig teaches the claimed language and establish a prima facie conclusion of obviousness. Similarly, Anderson does not need to disclose the predicting of a travel rout of the first manned driving vehicle in order for Aslandogan in combination with Anderson to teach the claimed language and establish a prima facie conclusion of obviousness. Likewise, Sugimoto does not need to disclose the predicting of a travel rout of the first manned driving vehicle in order for Sugimoto in combination with Anderson to teach the claimed language and establish a prima facie conclusion of obviousness.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a plot representing a vehicle including a first manned driving vehicle and a second manned driving vehicle” in lines 5-6. As it is written, it is not clear if this is meant to be read 
Claim 7 recites the limitation “a plurality of the manned driving vehicle” in lines 3-4. As it is written, it is unclear if this is meant to refer to the first manned driving vehicle or the second manned driving vehicle of claim 1. This makes the claim indefinite, as it is unclear which manned driving vehicle the claim is referring. Claim 7 also refers to the limitation “the plurality of first manned driving vehicles” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of a plurality of first manned driving vehicles in claim 7, or in claim 1, from which claim 7 depends. This makes the claim indefinite, as it is unclear what plurality of first manned driving vehicles the claim is referring. Claim 7 also recites the limitation “the history storage unit” in line 8. There is insufficient antecedent basis for this limitation. As it is written, there is no prior mention of “a history storage unit” in claim 7, or in claim 1, from which claim 7 depends. This makes the claim indefinite, as it is unclear what history storage unit the claim is referring. 
Claim 9 recites the limitation “a plot representing a vehicle including a first manned driving vehicle and a second manned driving vehicle” in lines 3-4. As it is written, it is not clear if this is meant to be read as “a plot representing…a first manned driving vehicle and a second manned driving vehicle”, or “a vehicle including a first manned driving vehicle and a second manned driving vehicle”. This makes the claim indefinite, as it is unclear how the claim is meant to be interpreted. For the purposes of examination, the examiner is interpreting the claim language to mean “a plot representing…a first manned driving vehicle and a second manned driving vehicle”. 
Claim 17 recites the limitation “the history storage unit” in line 8. There is insufficient antecedent basis for this limitation. As it is written, there is no prior mention of “a history storage unit” in claim 17, or in claims 1 or 2, from which claim 17 depends. This makes the claim indefinite, as it is unclear what history storage unit the claim is referring. 
Claim 18 recites the limitation “the history storage unit” in line 8. There is insufficient antecedent basis for this limitation. As it is written, there is no prior mention of “a history storage unit” in claim 18, or in claims 1 or 3, from which claim 18 depends. This makes the claim indefinite, as it is unclear what history storage unit the claim is referring.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aslandogan et al. US 6700504 B1 (“Aslandogan”), Kunzig et al. US 20110010023 A1 (“Kunzig”), and Anderson US 20150177736 A1 (“Anderson”).
	Regarding Claim 1. Aslandogan teaches an information presenting device comprising:
	a processor and a storage storing a program (The remote unit navigation system in the emergency vehicle system is a combination of hardware and software, including one or more processors, memory, data storage, and so on [Column 6, lines 11-21]. A user interface is also included, with a means of providing information including a display and a speaker [Column 6, lines 22-35]), 
	wherein the processor is configured to execute the program programmed to:
	generate a display image including an overall overhead image showing a geographical region and a plot representing a vehicle including a first manned driving vehicle and a second manned driving vehicle (FIG. 5 shows the display device showing an overhead image of the geographic area and depicting both the route of both the first manned driving vehicle and the second manned driving vehicle. A method of operation for an emergency vehicle in a geographic region, comprising calculating a route for the emergency vehicle to travel to a destination in the geographic region, where the route is calculated by a navigation system, which determines the end position of an end user vehicle traveling within the geographic region [Claim 1]. The method also comprises: determining whether the end user vehicle is located along the calculated route of the emergency vehicle; if the end user vehicle is located along the calculated route of the emergency vehicle, providing information about the emergency vehicle to a driver of the end user vehicle; and if the end user vehicle is not located along the calculated route of the emergency vehicle, providing no information about the emergency vehicle to the driver of the end user vehicle [Claim 1]. The method further comprises predicting a probability of an accident with the emergency vehicle based on a comparison of a predicted path of the emergency vehicle with a predicted path [Claim 5]);
	draw a predicted travel route of the first manned driving vehicle on the display image; and 
	output a signal for displaying the display image to a display device mounted on the second manned driving vehicle (The method further comprises predicting a probability of an accident with the emergency vehicle based on a comparison of a predicted path of the emergency vehicle with a predicted path [Claim 5]. FIG. 5 shows how these routes can be displayed on the display unit of Claim 1. A user interface is shown as part of a remote unit navigation system in FIG. 2. This user interface includes a means for providing information back to the operator in the emergency vehicle, which can include a display through which the operator in the emergency vehicle can be provided with information [Column 15, lines 1-4]. The end user can receive the predicted route of the emergency vehicle through a display screen shown at numeral 250 of FIG. 5. Upon receiving data from the emergency vehicle dispatcher system 30 that indicates the path of the emergency vehicle, the end-user vehicle warning system 34 provides a visual warning using the display screen 25. Note that Aslandogan teaches predicting the routes of the vehicles, but does not teach that the first manned driving vehicle exists within the predetermined distance from the second manned driving vehicle).
	Aslandogan does not teach:
	determine whether or not the first manned driving vehicle exists within a predetermined distance from the second manned driving vehicle;
	predict a travel route of the first manned driving vehicle in a case where the first manned driving vehicle exists within the predetermined distance from the second manned driving vehicle; 
	However, Kunzig teaches:
	determine whether or not the first manned driving vehicle exists within a predetermined distance from the second manned driving vehicle;
	predict a travel route of the first manned driving vehicle in a case where the first manned driving vehicle exists within the predetermined distance from the second manned driving vehicle (A system predicting collisions between vehicles involves a system controller constantly monitoring the position and orientation of all vehicles within a coordinate space [paragraph 252]. A pair of vehicles is selected based upon their proximity to one another, and their location, heading, and speed is calculated at numeral 352 of FIG. 30, which is a software flow chart of the collision prediction process [paragraph 253]. If the vehicles are not stationary, then the spacing between the vehicles and their respective velocities are tested against the safety bubble size factor (shown in FIGS. 28 and 29 in the text box at the right side, upper right corner) [paragraph 254]. “No Collision” is reported if the distance between the two vehicles, and their velocities cause them to be too far apart. However, if the vehicles are not too far apart, then calculation is made of the likely trajectories for each vehicle and a possible trajectory intersection is calculated at step 362. If the probability of a collision exceeds a preset threshold, the collision location and time are identified and stored in the memory at numeral 380, which is available to the system controller and displayed on the operator screen display [paragraph 255]. This means that the display control unit (the system controller) outputs the signal for displaying the travel route in a case where a distance between two vehicles is less than a predetermined distance. A map of the coordinate space is created that determines allowable travel routes based on the locations of obstacles within the coordinate space [paragraph 33]). 
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Aslandogan with determine whether or not the first manned driving vehicle exists within a predetermined distance from the second manned driving vehicle; predict a travel route of the first manned driving vehicle in a case where the first manned driving vehicle exists within the predetermined distance from the second manned driving vehicle as taught by Kunzig so that the driver of the second manned vehicle will receive a warning when a collision is imminent. 
	Aslandogan also does not teach:
	The geographical region is an entire construction site. 
	However, Anderson teaches:
	The geographical region is an entire construction site (a method for maintaining line-of-sight (LOS) communication between a plurality of machines, comprising steps of: creating a mission plan for a work site that includes a path plan for each of the plurality of machines that maintains the line-of-sight communication between the plurality of machines by taking into account a topography for the work site; and loading the path plan for each respective one of the plurality of machines into the each respective one of the plurality of machines, wherein the path plan specifies a machine travel path for the each respective one of the plurality of machines [Claim 1], which means that one or more vehicles are located on the same work site. A display at numeral 414 provides a mechanism to display information to a user [paragraph 53]. The types of work sites that the system can work with include construction sites [paragraph 90]). 
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Aslandogan with the geographical region is an entire construction site as taught by Anderson so that the system of displaying path information to a manned vehicle can be used with vehicles on a construction site.
	Regarding Claim 2. Aslandogan in combination with Kunzig and Anderson teaches the information presenting device according to Claim 1.
	Aslandogan does not teach:
	wherein the first manned driving vehicle is a transport vehicle, and wherein the second manned driving vehicle is a loading vehicle.
	However, Kunzig teaches:
	wherein the first manned driving vehicle is a transport vehicle, and wherein the second manned driving vehicle is a loading vehicle (facilities employing manned utility vehicles for goods transport have been common since the 1950’s [paragraph 9]. Human-operated (manned) utility vehicles encompass motorized pallet jacks, forklift trucks, buggies and carts, which reads on both transport and loading vehicles. In FIG. 1A, an example is shown with a forklift (loading vehicle) and a transport truck (transport vehicle), each labeled 6M, and each carrying a wireless link, and machine camera vision [FIG. 1A]. This means that the manned vehicles can be loading vehicles and transport vehicles).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Aslandogan with wherein the first manned driving vehicle is a transport vehicle, and wherein the second manned driving vehicle is a loading vehicle as taught by Kunzig so that the system of displaying the first vehicle’s path to the second vehicle’s driver can be used with transport and loading vehicles.
	Regarding Claim 3. Aslandogan in combination with Kunzig and Anderson teaches the information presenting device according to Claim 1.
	Aslandogan does not teach:
	wherein the processor outputs the signal for displaying the travel route, in a case where a distance between the first manned driving vehicle and the second manned driving vehicle becomes less than the predetermined distance.
	Kunzig also teaches:
	wherein the processor outputs the signal for displaying the travel route, in a case where a distance between the first manned driving vehicle and the second manned driving vehicle becomes less than the predetermined distance (A system predicting collisions between vehicles involves a system controller constantly monitoring the position and orientation of all vehicles within a coordinate space [paragraph 252]. A pair of vehicles is selected based upon their proximity to one another, and their location, heading, and speed is calculated at numeral 352 of FIG. 30, which is a software flow chart of the collision prediction process [paragraph 253]. If the vehicles are not stationary, then the spacing between the vehicles and their respective velocities are tested against the safety bubble size factor (shown in FIGS. 28 and 29 in the text box at the right side, upper right corner) [paragraph 254]. “No Collision” is reported if the distance between the two vehicles, and their velocities cause them to be too far apart. However, if the vehicles are not too far apart, then calculation is made of the likely trajectories for each vehicle and a possible trajectory intersection is calculated at step 362. If the probability of a collision exceeds a preset threshold, the collision location and time are identified and stored in the memory at numeral 380, which is available to the system controller and displayed on the operator screen display [paragraph 255]. This means that the display control unit (the system controller) outputs the signal for displaying the travel route in a case where a distance between two vehicles is less than a predetermined distance).
	Regarding Claim 4. Aslandogan in combination with Kunzig and Anderson teaches the information presenting device according to Claim 1.
	Aslandogan does not teach:
	wherein the processor outputs the signal for displaying the travel route, in a case where the first manned driving vehicle is present at a same construction site as the second manned driving vehicle.
	However, Kunzig teaches:
	wherein the processor outputs the signal for displaying the travel route, in a case where the first manned driving vehicle is present at a same work site as the second manned driving vehicle (the collision location and time are identified and stored in the memory at numeral 380 of FIG. 30 is displayed if the vehicles are located in the same operating environment. The collision prediction process will not detect a potential collision if the vehicles are not located close enough at their current speed at step 358 of FIG. 30. FIG. 29 shows a screen shot of a system operator display showing the same multiple-automated vehicles and multiple manned vehicles within the same operating environment when the predicted collision has a high probability, resulting in a command from the vehicle controller to stop the automated vehicle 106a [paragraph 257]. This means the system has a display control unit outputs the signal for displaying the travel route in a case where the first manned driving vehicle is present at the same work site as the second manned driving vehicle).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Aslandogan with wherein the processor outputs the signal for displaying the travel route, in a case where the first manned driving vehicle is present at a same work site as the second manned driving vehicle as taught by Kunzig so as to allow the system of Aslandogan to work with vehicles operating on a work site together.
	Aslandogan also does not teach:
	the work site is a construction site.
	However, Anderson teaches:
	the work site is a construction site (a method for maintaining line-of-sight (LOS) communication between a plurality of machines, comprising steps of: creating a mission plan for a work site that includes a path plan for each of the plurality of machines that maintains the line-of-sight communication between the plurality of machines by taking into account a topography for the work site; and loading the path plan for each respective one of the plurality of machines into the each respective one of the plurality of machines, wherein the path plan specifies a machine travel path for the each respective one of the plurality of machines [Claim 1], which means that one or more vehicles are located on the same work site. A display at numeral 414 provides a mechanism to display information to a user [paragraph 53]. Anderson also teaches that the types of work sites that the system can work with include construction sites [paragraph 90]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Aslandogan with the work site is a construction site as taught by Anderson so that the system of displaying path information to a manned vehicle can be used with vehicles on a construction site.
	Regarding Claim 5. Aslandogan in combination with Kunzig and Anderson teaches the information presenting device according to Claim 1.
	Aslandogan also teaches:
	wherein the processor is further configured to execute the program programmed to specify a destination of the first manned driving vehicle, and 
	wherein the processor predicts the travel route, based on a position of the first manned driving vehicle and the destination (a route calculation application determines a route for the emergency vehicle to travel along the road network in FIG. 1 to reach a desired destination. To calculate a route, the route calculation application is provided with data identifying a starting location (origin) and a desired destination location [paragraph 13]).
	Regarding Claim 6. Aslandogan in combination with Kunzig and Anderson teaches the information presenting device according to Claim 5.
	Aslandogan does not teach:
	wherein the processor is further configured to execute the program programmed to specify a load of the first manned driving vehicle, and 
	wherein the processor specifies the destination based on the load.
	However, Kunzig teaches:
	wherein the processor is further configured to execute the program programmed to specify a load of the first manned driving vehicle, and 
	wherein the processor specifies the destination based on the load (The process of transporting an object using their invention includes identifying the object to be transported [paragraph 202], which serves as the identity of the load. The identity, the present location and rotational orientation and the destination of the object is stored within the memory in the vehicle controller, acting as a load specifying unit. The vehicle controller also uses a predetermined map of a coordinate space, the identity, position location, and rotational orientation of the load (numeral 101) along with the position location and the rotational orientation of the identified vehicle at numeral 106 stored within the memory in the vehicle controller to determine a desired path for the vehicle to pick up the object [paragraph 228]).
	Kunzig does not teach that the first driving vehicle is a manned vehicle. Kunzig is specifically teaching that a load specifying unit specifies a load of an autonomous driving vehicle, wherein the destination specifying unit specifies the destination based on the load, and does not expressly teach that this same method of specifying the destination of the vehicle can be used to specify the destination of a manned vehicle. However, it would have been obvious to one of ordinary skill in the art at the time to apply the load specifying unit that is configured to specify a load of the first driving vehicle to one of the manned vehicles also taught to work with the invention of Kunzig so that the system of Kunzig can specify the destinations of manned vehicles as well as automated vehicles as part of the path prediction process taught in paragraph 76 in regarding claim 5. 	
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Aslandogan with wherein the processor is further configured to execute the program programmed to specify a load of the first manned driving vehicle, and wherein the processor specifies the destination based on the load as taught by Kunzig so that the destination specifying unit can adjust the predicted destination based on the load of the first vehicle.
	Regarding Claim 9. Aslandogan teaches an information presenting method comprising the steps of: 
	generating, by executing a program on a processor (The remote unit navigation system in the emergency vehicle system is a combination of hardware and software, including one or more processors, memory, data storage, and so on [Column 6, lines 11-21]), a display image including an overall overhead image showing an entire geographical region and a plot representing a vehicle including a first manned driving vehicle and a second manned driving vehicle (FIG. 5 shows the display device showing an overhead image of the geographic area and depicting both the route of both the first manned driving vehicle and the second manned driving vehicle. A method of operation for an emergency vehicle in a geographic region comprises calculating a route for the emergency vehicle to travel to a destination in the geographic region, where the route is calculated by a navigation system, which determines the end position of an end user vehicle traveling within the geographic region [Claim 1]. The method also comprises: determining whether the end user vehicle is located along the calculated route of the emergency vehicle; if the end user vehicle is located along the calculated route of the emergency vehicle, providing information about the emergency vehicle to a driver of the end user vehicle; and if the end user vehicle is not located along the calculated route of the emergency vehicle, providing no information about the emergency vehicle to the driver of the end user vehicle [Claim 1]. The method further comprises predicting a probability of an accident with the emergency vehicle based on a comparison of a predicted path of the emergency vehicle with a predicted path [Claim 5]); 
	drawing, by executing the program on the processor, the predicted travel route of the first manned driving vehicle on the display image; and 
	outputting, by executing the program on the processor, a signal for displaying the display image to a display device mounted on the second manned driving vehicle (The method further comprises predicting a probability of an accident with the emergency vehicle based on a comparison of a predicted path of the emergency vehicle with a predicted path [Claim 5]. FIG. 5 shows how these routes can be displayed on the display unit of Claim 1. A user interface is shown as part of a remote unit navigation system in FIG. 2. This user interface includes a means for providing information back to the operator in the emergency vehicle, which can include a display through which the operator in the emergency vehicle can be provided with information [Column 15, lines 1-4]. Additionally, the end user, who receives the predicted travel route of the manned emergency vehicle, can receive the predicted route of the emergency vehicle through a display screen shown at numeral 250 of FIG. 5. Upon receiving data from the emergency vehicle dispatcher system 30 that indicates the path of the emergency vehicle, the end-user vehicle warning system 34 provides a visual warning using the display screen 25. Note that Aslandogan teaches predicting the routes of the vehicles, but does not teach that the first manned driving vehicle exists within the predetermined distance from the second manned driving vehicle).
	Aslandogan does not teach:
	determining, by executing the program on the processor, whether or not the first manned driving vehicle exists within a predetermined distance from the second manned driving vehicle; 
	predicting, by executing the program on the processor, a travel route of the first manned driving vehicle in a case where the first manned driving vehicle exists within the predetermined distance from the second manned driving vehicle. 
	However, Kunzig teaches:
	determining, by executing the program on the processor, whether or not the first manned driving vehicle exists within a predetermined distance from the second manned driving vehicle; 
	predicting, by executing the program on the processor, a travel route of the first manned driving vehicle in a case where the first manned driving vehicle exists within the predetermined distance from the second manned driving vehicle (A system predicting collisions between vehicles involves a system controller constantly monitoring the position and orientation of all vehicles within a coordinate space [paragraph 252]. A pair of vehicles is selected based upon their proximity to one another, and their location, heading, and speed is calculated at numeral 352 of FIG. 30, which is a software flow chart of the collision prediction process [paragraph 253]. If the vehicles are not stationary, then the spacing between the vehicles and their respective velocities are tested against the safety bubble size factor (shown in FIGS. 28 and 29 in the text box at the right side, upper right corner) [paragraph 254]. “No Collision” is reported if the distance between the two vehicles, and their velocities cause them to be too far apart. However, if the vehicles are not too far apart, then calculation is made of the likely trajectories for each vehicle and a possible trajectory intersection is calculated at step 362. If the probability of a collision exceeds a preset threshold, the collision location and time are identified and stored in the memory at numeral 380, which is available to the system controller and displayed on the operator screen display [paragraph 255]. This means that the display control unit (the system controller) outputs the signal for displaying the travel route in a case where a distance between two vehicles is less than a predetermined distance. A map of the coordinate space is created that determines allowable travel routes based on the locations of obstacles within the coordinate space [paragraph 33]). 
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Aslandogan with determining, by executing the program on the processor, whether or not the first manned driving vehicle exists within a predetermined distance from the second manned driving vehicle; predicting, by executing the program on the processor, a travel route of the first manned driving vehicle in a case where the first manned driving vehicle exists within the predetermined distance from the second manned driving vehicle as taught by Kunzig so that the driver of the second manned vehicle will receive a warning when a collision is imminent. 
	Aslandogan also does not teach:
	The geographical region is an entire construction site. 
	However, Anderson teaches:
	The geographical region is an entire construction site (a method for maintaining line-of-sight (LOS) communication between a plurality of machines comprises steps of: creating a mission plan for a work site that includes a path plan for each of the plurality of machines that maintains the line-of-sight communication between the plurality of machines by taking into account a topography for the work site; and loading the path plan for each respective one of the plurality of machines into the each respective one of the plurality of machines, wherein the path plan specifies a machine travel path for the each respective one of the plurality of machines [Claim 1], which means that one or more vehicles are located on the same work site. A display at numeral 414 provides a mechanism to display information to a user [paragraph 53]. Anderson also teaches that the types of work sites that the system can work with include construction sites [paragraph 90]). 
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Aslandogan with the geographical region is an entire construction site as taught by Anderson so that the system of displaying path information to a manned vehicle can be used with vehicles on a construction site.
	Regarding Claim 10. Aslandogan in combination with Kunzig and Anderson teaches a manned driving vehicle comprising:
	the information presenting device according to Claim 1 (The system is applied to a vehicle with a user [Claim 1]).
	Regarding Claim 11. Aslandogan in combination with Kunzig and Anderson teaches the information presenting device according to Claim 2.
	Aslandogan does not teach:
	wherein the processor outputs the signal for displaying the travel route, in a case where a distance between the first manned driving vehicle and the second manned driving vehicle becomes less than the predetermined distance.
	However, Kunzig teaches:
	wherein the processor outputs the signal for displaying the travel route, in a case where a distance between the first manned driving vehicle and the second manned driving vehicle becomes less than the predetermined distance (A system predicting collisions between vehicles involves a system controller constantly monitoring the position and orientation of all vehicles within a coordinate space [paragraph 252]. A pair of vehicles is selected based upon their proximity to one another, and their location, heading, and speed is calculated at numeral 352 of FIG. 30, which is a software flow chart of the collision prediction process [paragraph 253]. If the vehicles are not stationary, then the spacing between the vehicles and their respective velocities are tested against the safety bubble size factor (shown in FIGS. 28 and 29 in the text box at the right side, upper right corner) [paragraph 254]. “No Collision” is reported if the distance between the two vehicles, and their velocities cause them to be too far apart. However, if the vehicles are not too far apart, then calculation is made of the likely trajectories for each vehicle and a possible trajectory intersection is calculated at step 362. If the probability of a collision exceeds a preset threshold, the collision location and time are identified and stored in the memory at numeral 380, which is available to the system controller and displayed on the operator screen display [paragraph 255]. This means that the display control unit (the system controller) outputs the signal for displaying the travel route in a case where a distance between two vehicles is less than a predetermined distance).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Aslandogan with wherein the processor outputs the signal for displaying the travel route, in a case where a distance between the first manned driving vehicle and the second manned driving vehicle becomes less than the predetermined distance as taught by Kunzig so that the driver of the second manned vehicle will receive a warning when a collision is imminent. 
	Regarding Claim 12. Aslandogan in combination with Kunzig and Anderson teaches the information presenting device according to Claim 2.
	Aslandogan does not teach:
	wherein the processor outputs the signal for displaying the travel route, in a case where the first manned driving vehicle is present at a same work site as the second manned driving vehicle.
	However, Kunzig teaches:
	wherein the processor outputs the signal for displaying the travel route, in a case where the first manned driving vehicle is present at a same work site as the second manned driving vehicle (The collision location and time are identified and stored in the memory at numeral 380 of FIG. 30 is displayed if the vehicles are located in the same operating environment. The collision prediction process will not detect a potential collision if the vehicles are not located close enough at their current speed at step 358 of FIG. 30. FIG. 29 shows a screen shot of a system operator display showing the same multiple-automated vehicles and multiple manned vehicles within the same operating environment when the predicted collision has a high probability, resulting in a command from the vehicle controller to stop the automated vehicle 106a [paragraph 257]. This means that the display control unit outputs the signal for displaying the travel route in a case where the first manned driving vehicle is present at the same work site as the second manned driving vehicle).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Aslandogan with wherein the processor outputs the signal for displaying the travel route, in a case where the first manned driving vehicle is present at a same work site as the second manned driving vehicle as taught by Kunzig so as to allow the system of Aslandogan to work with vehicles operating on a work site together.
	Aslandogan also does not teach:
	the work site is a construction site.
	However, Anderson teaches:
	the work site is a construction site (a method for maintaining line-of-sight (LOS) communication between a plurality of machines, comprising steps of: creating a mission plan for a work site that includes a path plan for each of the plurality of machines that maintains the line-of-sight communication between the plurality of machines by taking into account a topography for the work site; and loading the path plan for each respective one of the plurality of machines into the each respective one of the plurality of machines, wherein the path plan specifies a machine travel path for the each respective one of the plurality of machines [Claim 1], which means that one or more vehicles are located on the same work site. A display at numeral 414 provides a mechanism to display information to a user [paragraph 53]. The types of work sites that the system can work with include construction sites [paragraph 90]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Aslandogan with the work site is a construction site as taught by Anderson so that the system of displaying path information to a manned vehicle can be used with vehicles on a construction site.
	Regarding Claim 13. Aslandogan in combination with Kunzig and Anderson teaches the information presenting device according to Claim 3.
	Aslandogan does not teach:
	wherein the processor outputs the signal for displaying the travel route, in a case where the first manned driving vehicle is present at a same work site as the second manned driving vehicle.
	However, Kunzig teaches:
	wherein the processor outputs the signal for displaying the travel route, in a case where the first manned driving vehicle is present at a same work site as the second manned driving vehicle (The collision location and time are identified and stored in the memory at numeral 380 of FIG. 30 is displayed if the vehicles are located in the same operating environment. The collision prediction process will not detect a potential collision if the vehicles are not located close enough at their current speed at step 358 of FIG. 30. FIG. 29 shows a screen shot of a system operator display showing the same multiple-automated vehicles and multiple manned vehicles within the same operating environment when the predicted collision has a high probability, resulting in a command from the vehicle controller to stop the automated vehicle 106a [paragraph 257]. This means the system wherein the display control unit outputs the signal for displaying the travel route in a case where the first manned driving vehicle is present at the same work site as the second manned driving vehicle).
	Aslandogan also does not teach:
	the work site is a construction site.
	However, Anderson teaches:
	the work site is a construction site (a method for maintaining line-of-sight (LOS) communication between a plurality of machines, comprising steps of: creating a mission plan for a work site that includes a path plan for each of the plurality of machines that maintains the line-of-sight communication between the plurality of machines by taking into account a topography for the work site; and loading the path plan for each respective one of the plurality of machines into the each respective one of the plurality of machines, wherein the path plan specifies a machine travel path for the each respective one of the plurality of machines [Claim 1], which means that one or more vehicles are located on the same work site. A display at numeral 414 provides a mechanism to display information to a user [paragraph 53]. The types of work sites that the system can work with include construction sites [paragraph 90]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Aslandogan with the work site is a construction site as taught by Anderson so that the system of displaying path information to a manned vehicle can be used with vehicles on a construction site.
	Regarding Claim 14. Aslandogan in combination with Kunzig and Anderson teaches the information presenting device according to Claim 2.
	Aslandogan also teaches:
	wherein the processor is further configured to execute the program programmed to specify a destination of the first manned driving vehicle, and 
	wherein the processor predicts the travel route, based on a position of the first manned driving vehicle and the destination (a route calculation application determines a route for the emergency vehicle to travel along the road network in FIG. 1 to reach a desired destination. To calculate a route, the route calculation application is provided with data identifying a starting location (origin) and a desired destination location [paragraph 13]. The destination location may be an emergency treatment facility, e.g., a hospital, and the starting location may be the location from which the emergency vehicle 22 starts its trip to the treatment facility, e.g., the scene of the emergency. The data used to identify these locations may include the geographic coordinates of these locations, the street addresses of these locations, the names of these locations (e.g., General Hospital) or specification of the data entities in the geographic database 46 that represent the road segments upon which these locations are located).
	Regarding Claim 15. Aslandogan in combination with Kunzig and Anderson teaches the information presenting device according to Claim 3.
	Aslandogan also teaches:
	wherein the processor is further configured to execute the program programmed to specify a destination of the first manned driving vehicle, and
	wherein the processor predicts the travel route, based on a position of the first manned driving vehicle and the destination (A route calculation application determines a route for the emergency vehicle to travel along the road network in FIG. 1 to reach a desired destination. To calculate a route, the route calculation application is provided with data identifying a starting location (origin) and a desired destination location [paragraph 13]. The destination location may be an emergency treatment facility, e.g., a hospital, and the starting location may be the location from which the emergency vehicle 22 starts its trip to the treatment facility, e.g., the scene of the emergency. The data used to identify these locations may include the geographic coordinates of these locations, the street addresses of these locations, the names of these locations (e.g., General Hospital) or specification of the data entities in the geographic database 46 that represent the road segments upon which these locations are located).
	Regarding Claim 16. Aslandogan in combination with Kunzig and Anderson teaches the information presenting device according to Claim 14.
	Aslandogan does not teach:
	wherein the processor is further configured to execute the program programmed to specify a load of the first manned driving vehicle, 
	wherein the processor specifies the destination based on the load.
	However, Kunzig teaches:
	wherein the processor is further configured to execute the program programmed to specify a load of the first manned driving vehicle, 
	wherein the processor specifies the destination based on the load (The process of transporting an object using their invention includes identifying the object to be transported [paragraph 202], which serves as the identity of the load. The identity, the present location and rotational orientation and the destination of the object is stored within the memory in the vehicle controller, acting as a load specifying unit. The vehicle controller uses a predetermined map of a coordinate space, the identity, position location, and rotational orientation of the load (numeral 101) along with the position location and the rotational orientation of the identified vehicle at numeral 106 stored within the memory in the vehicle controller to determine a desired path for the vehicle to pick up the object [paragraph 228]).
	Kunzig does not teach that the first driving vehicle is a manned vehicle. Kunzig is specifically teaching that a load specifying unit specifies a load of an autonomous driving vehicle, wherein the destination specifying unit specifies the destination based on the load, and does not expressly teach that this same method of specifying the destination of the vehicle can be used to specify the destination of a manned vehicle. However, it would have been obvious to one of ordinary skill in the art at the time to apply the load specifying unit that is configured to specify a load of the first driving vehicle to one of the manned vehicles also taught to work with the invention of Kunzig so that the system of Kunzig can specify the destinations of manned vehicles as well as automated vehicles as part of the path prediction process taught in paragraph 76 in regarding claim 14. 
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Aslandogan with wherein the processor is further configured to execute the program programmed to specify a load of the first manned driving vehicle, wherein the processor specifies the destination based on the load as taught by Kunzig so that the destination specifying unit can adjust the predicted destination based on the load of the first vehicle.

Claims 7-8 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aslandogan et al. US 6700504 B1 (“Aslandogan”), Kunzig et al. US 20110010023 A1 (“Kunzig”), and Anderson US 20150177736 A1 (“Anderson”) as applied to claims 1-3 above, and further in view of Sugimoto et al. US 20170372608 A1 (“Sugimoto”).
	Regarding Claim 7. Aslandogan in combination with Kunzig and Anderson teaches the information presenting device according to Claim 1.
	Aslandogan does not teach:
	wherein the processor is further configured to execute the program programmed to store information related to a travel history for each of a plurality of the manned driving vehicle, the first manned driving vehicle being one of the plurality of first manned driving vehicles, and 
	wherein the processor predicts the travel route of the first manned driving vehicle based on the information stored in the history storage unit.
	However, Sugimoto teaches:
wherein the processor is further configured to execute the program programmed to store information related to a travel history for each of a plurality of the manned driving vehicle, the first manned driving vehicle being one of the plurality of first manned driving vehicles, and 
	wherein the processor predicts the travel route of the first manned driving vehicle based on the information stored in the history storage unit (A navigation system and on-board unit that includes a travel record learning unit at numeral 225 of FIG. 9. The learning unit executes a learning phase and a prediction phase [paragraph 146]. The learning phase is a process step of accumulating information acquired and generated by a server control unit to learn a statistics frequency distribution on the basis of the accumulated information. In the learning phase, the travel record learning unit reads the vehicle positional information, the date information, the identification information, and the destination information with which the same identification is correlated from the vehicle information table on the basis of the identification information [paragraph 149]. The prediction phase is a process step of predicting information acquired and generated by the server control unit on the basis of the statistics frequency distribution. In FIG. 12, the guidance route prediction phase of the travel record learning unit is shown as a flowchart. At step ST3001, the travel record learning unit receives a guidance route prediction request from the traffic guidance route determination unit [paragraph 173]. At Step ST3003, the travel record learning unit retrieves a guidance route having the largest number (highest frequency) among the destinations corresponding to a key by referring to the guidance route statistics frequency distribution using the information acquired in step ST3002 as the key. That is, the travel record learning unit retrieves a guidance route having the largest number (highest frequency) using the current position, the current day of the week, and the current time period of the GNSS on-board unit as keys [paragraph 175]. The travel record learning unit outputs a guidance route selected as the predicted guidance route to the guidance route determination unit at step ST3005 [paragraph 178]. Also of note, the system is intended to work with multiple vehicles and prepare a plurality of routes to the same destination for each vehicle [paragraphs 7 and 224]. This means that the travel record learning unit learns from the travel history of each of a plurality of vehicles, and a route prediction unit predicts the travel route of the first manned driving vehicle based on the information stored in the history storage unit).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Aslandogan with wherein the processor is further configured to execute the program programmed to store information related to a travel history for each of a plurality of the manned driving vehicle, the first manned driving vehicle being one of the plurality of first manned driving vehicles, and wherein the processor predicts the travel route of the first manned driving vehicle based on the information stored in the history storage unit as taught by Sugimoto so as to allow the route prediction unit of Aslandogan to adapt its path planning process based on a travel history of previous travel routes for the manned driving vehicles.
	Regarding Claim 8. Aslandogan in combination with Kunzig and Anderson teaches the information presenting device according to Claim 1.
	Aslandogan does not teach:
	wherein the processor is further configured to execute the program programmed to present the travel route that the first manned driving vehicle is to travel, to an operator of the first manned driving vehicle.
	However, Sugimoto teaches:
	wherein the processor is further configured to execute the program programmed to present the travel route that the first manned driving vehicle is to travel, to an operator of the first manned driving vehicle (the navigation control unit at numeral 162 generates a map image that displays the routes obtained by retrieval on a map in a superimposed manner and outputs the map image to the output unit at numeral 108 [paragraph 64, FIG. 1]. In this way, the user can select one route among the routes output to the output unit using the operating unit at numeral 107 and set a route for navigating the vehicle).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Aslandogan with wherein the processor is further configured to execute the program programmed to present the travel route that the first manned driving vehicle is to travel, to an operator of the first manned driving vehicle as taught by Sugimoto so that the driver or drivers of the manned transport vehicles can receive route information on routes that the first manned vehicles are to travel.
	Regarding Claim 17. Aslandogan in combination with Kunzig and Anderson teaches the information presenting device according to Claim 2.
	Aslandogan does not teach:
	wherein the processor is further configured to execute the program programmed to store information related to a travel history for each of a plurality of first manned driving vehicles, the first manned driving vehicle being one of the plurality of first manned driving vehicles, and 
	wherein the processor predicts the travel route of the first manned driving vehicle based on the information stored in the history storage unit.
	However, Sugimoto teaches:
	wherein the processor is further configured to execute the program programmed to store information related to a travel history for each of a plurality of first manned driving vehicles, the first manned driving vehicle being one of the plurality of first manned driving vehicles, and 
	wherein the processor predicts the travel route of the first manned driving vehicle based on the information stored in the history storage unit (a navigation system and on-board unit that includes a travel record learning unit at numeral 225 of FIG. 9. The learning unit executes a learning phase and a prediction phase [paragraph 146]. The learning phase is a process step of accumulating information acquired and generated by a server control unit to learn a statistics frequency distribution on the basis of the accumulated information. In the learning phase, the travel record learning unit reads the vehicle positional information, the date information, the identification information, and the destination information with which the same identification is correlated from the vehicle information table on the basis of the identification information [paragraph 149]. The prediction phase is a process step of predicting information acquired and generated by the server control unit on the basis of the statistics frequency distribution. In FIG. 12, the guidance route prediction phase of the travel record learning unit is shown as a flowchart. At step ST3001, the travel record learning unit receives a guidance route prediction request from the traffic guidance route determination unit [paragraph 173]. At Step ST3003, the travel record learning unit retrieves a guidance route having the largest number (highest frequency) among the destinations corresponding to a key by referring to the guidance route statistics frequency distribution using the information acquired in step ST3002 as the key. That is, the travel record learning unit retrieves a guidance route having the largest number (highest frequency) using the current position, the current day of the week, and the current time period of the GNSS on-board unit as keys [paragraph 175]. The travel record learning unit outputs a guidance route selected as the predicted guidance route to the guidance route determination unit at step ST3005 [paragraph 178]. Also of note, the system is intended to work with multiple vehicles and prepare a plurality of routes to the same destination for each vehicle [paragraphs 7 and 224]. This means that the travel record learning unit learns from the travel history of each of a plurality of vehicles, and a route prediction unit predicts the travel route of the first manned driving vehicle based on the information stored in the history storage unit).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Aslandogan with wherein the processor is further configured to execute the program programmed to store information related to a travel history for each of a plurality of first manned driving vehicles, the first manned driving vehicle being one of the plurality of first manned driving vehicles, and wherein the processor predicts the travel route of the first manned driving vehicle based on the information stored in the history storage unit as taught by Sugimoto so as to allow the route prediction unit of Aslandogan to adapt its path planning process based on a travel history of previous travel routes for the manned driving vehicles.
	Regarding Claim 18. Aslandogan in combination with Kunzig and Anderson teaches the information presenting device according to Claim 3.
	Aslandogan does not teach:
	wherein the processor is further configured to execute the program programmed to store information related to a travel history for each of a plurality of the first manned driving vehicles, the first manned driving vehicle being one of the plurality of first manned driving vehicles, and 
	wherein the processor predicts the travel route of the first manned driving vehicle based on the information stored in the history storage unit.
	However, Sugimoto teaches:
	wherein the processor is further configured to execute the program programmed to store information related to a travel history for each of a plurality of the first manned driving vehicles, the first manned driving vehicle being one of the plurality of first manned driving vehicles, and 
	wherein the processor predicts the travel route of the first manned driving vehicle based on the information stored in the history storage unit (a navigation system and on-board unit that includes a travel record learning unit at numeral 225 of FIG. 9. The learning unit executes a learning phase and a prediction phase [paragraph 146]. The learning phase is a process step of accumulating information acquired and generated by a server control unit to learn a statistics frequency distribution on the basis of the accumulated information. In the learning phase, the travel record learning unit reads the vehicle positional information, the date information, the identification information, and the destination information with which the same identification is correlated from the vehicle information table on the basis of the identification information [paragraph 149]. The prediction phase is a process step of predicting information acquired and generated by the server control unit on the basis of the statistics frequency distribution. In FIG. 12, the guidance route prediction phase of the travel record learning unit is shown as a flowchart. At step ST3001, the travel record learning unit receives a guidance route prediction request from the traffic guidance route determination unit [paragraph 173]. At Step ST3003, the travel record learning unit retrieves a guidance route having the largest number (highest frequency) among the destinations corresponding to a key by referring to the guidance route statistics frequency distribution using the information acquired in step ST3002 as the key. That is, the travel record learning unit retrieves a guidance route having the largest number (highest frequency) using the current position, the current day of the week, and the current time period of the GNSS on-board unit as keys [paragraph 175]. The travel record learning unit outputs a guidance route selected as the predicted guidance route to the guidance route determination unit at step ST3005 [paragraph 178]. Also of note, the system is intended to work with multiple vehicles and prepare a plurality of routes to the same destination for each vehicle [paragraphs 7 and 224]. This means that the travel record learning unit learns from the travel history of each of a plurality of vehicles, and a route prediction unit predicts the travel route of the first manned driving vehicle based on the information stored in the history storage unit).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Aslandogan with wherein the processor is further configured to execute the program programmed to store information related to a travel history for each of a plurality of the first manned driving vehicles, the first manned driving vehicle being one of the plurality of first manned driving vehicles, and wherein the processor predicts the travel route of the first manned driving vehicle based on the information stored in the history storage unit as taught by Sugimoto so as to allow the route prediction unit of Aslandogan to adapt its path planning process based on a travel history of previous travel routes for the manned driving vehicles.
	Regarding Claim 19. Aslandogan in combination with Kunzig and Anderson teaches the information presenting device according to Claim 2.
	Aslandogan does not teach:
	wherein the processor is further configured to execute the program programmed to present the travel route that the first manned driving vehicle is to travel, to an operator of the first manned driving vehicle.
	However, Sugimoto teaches:
	wherein the processor is further configured to execute the program programmed to present the travel route that the first manned driving vehicle is to travel, to an operator of the first manned driving vehicle (the navigation control unit at numeral 162 generates a map image that displays the routes obtained by retrieval on a map in a superimposed manner and outputs the map image to the output unit at numeral 108 [paragraph 64, FIG. 1]. In this way, the user can select one route among the routes output to the output unit using the operating unit at numeral 107 and set a route for navigating the vehicle).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Aslandogan with wherein the processor is further configured to execute the program programmed to present the travel route that the first manned driving vehicle is to travel, to an operator of the first manned driving vehicle as taught by Sugimoto so that the driver or drivers of the manned transport vehicles can receive route information on routes that the first manned vehicles are to travel.
	Regarding Claim 20. Aslandogan in combination with Kunzig and Anderson teaches the information presenting device according to Claim 3.
	Aslandogan does not teach:
	wherein the processor is further configured to execute the program programmed to present the travel route that the first manned driving vehicle is to travel, to an operator of the first manned driving vehicle (the navigation control unit at numeral 162 generates a map image that displays the routes obtained by retrieval on a map in a superimposed manner and outputs the map image to the output unit at numeral 108 [paragraph 64, FIG. 1]. In this way, the user can select one route among the routes output to the output unit using the operating unit at numeral 107 and set a route for navigating the vehicle).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Aslandogan with wherein the processor is further configured to execute the program programmed to present the travel route that the first manned driving vehicle is to travel, to an operator of the first manned driving vehicle as taught by Sugimoto so that the driver or drivers of the manned transport vehicles can receive route information on routes that the first manned vehicles are to travel.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664